DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 and 15 are objected to because of the following informalities: 
Claim 1 recites limitation “assign a sequence number to each the data packets”. It should be changed to “assign a sequence number to each of the data packets.  Appropriate correction is required.
Claim 15 is objected for the same reason indicated above. 
Claim 1 recites limitation “one of the processing cores”. It should be changed to “one of the plurality of processing cores” for consistence. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “a controller” in line 6. It’s not clear whether it refers to the “communication media access controller” recited in line 3 of the claim. 
Claim 1 further recites limitation “the memory device” in line 9. It’s not clear whether it refer to “an external memory device” recited in line 5.  
The term "high bandwidth memory" in claim 4 is a relative term which renders the claim indefinite.  The term "high bandwidth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s not clear what kind of memory is considered as high bandwidth memory.
Claim 7 recites limitation “the port”. However, there is insufficient antecedent basis for this limitation. 
Claim 2-9 are rejected because they are dependent claim of Claim 1, thus are rejected for the same deficiency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagh et al (US 20210109300). 
Regarding claim 10, Wagh teaches a device comprising: 
a plurality of processing cores (Fig. 1, element 115-1 to 115-4); a communication media access controller for receiving data from the plurality of processing cores and communicating to an external device (Fig. 1, connector 107 and Fig. 3A: it’s transmitted to an external device) via a first port and a second port (Fig. 6, element 654 and 652, WAN and LAN must each have a port); a controller coupled to the communication media access controller, the controller operable to send a data stream from at least one of plurality of processing cores over the first and second port to an external device (Fig. 6, element 654 652 and communication with remote computer 648).

Regarding claim 11, Wagh further teaches that a die including the plurality of processing cores (Fig. 1, element 115-1 to 115-4) and the first and second ports (Fig. 6, (Fig. 6, element 654 and 652, WAN and LAN must each have a port).

Regarding claim 12, Wagh further teaches that: a first die with a subset of the plurality of cores and the first port; and a second die with a subset of the plurality of cores and the second port ([0019]). 

Regarding claim 13, Wagh further teaches that the first die is on a first chip package and the second die is on a second chip package ([0019]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagh et al (US 2021/0109300) in view of Larsson (US 2007/0297325).  
Regarding claim 1, Wagh teaches a die comprising: 
a plurality of processing cores (Fig. 1; processing core 115-1, 115-2); 
a communication media access controller for receiving data from the plurality of processing cores and communicating to an external device (Fig. 6, element 656, 652, 648 ); an external memory interface in communication with an external memory device (Fig. 6, interface to external hdd 614); a controller operable to: 
Wagh doesn’t explicitly teach that dividing a data stream from at least one of the processing cores into data packets; assigning a sequence number to each the data packets; store a copy of each of the data packets in the memory device; send the data packets to the external device through the communication media access controller; receive a signal indicating that a data packet has not been successfully received by the external device; and retransmitting the data packet from the memory device.
Larsson teaches dividing a data stream from at least one of the processing cores into data packets; assigning a sequence number to each the data packets; store a copy of each of the data packets in the memory device; send the data packets to the external device through the communication media access controller ([0014]); receive a signal indicating that a data packet has not been successfully 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize Larsson’s packetized transmission in the system disclosed by Wagh for the benefit of ensure information reliability so that data does not have to be sent as a single large file. 

Regarding claim 2, Wagh in view of Larsson further teaches the controller is further operable to receive a signal indicating that a data packet has been successfully received by the external device (Larsson, [0015], “ACK”); and erasing the data packet from the memory device (Larsson, [0016]).

Regarding 4, Wagh in view of Larsson further teaches the memory device is a high bandwidth memory (Wagh, Fig. 1, memory 606).

Regarding 5, Wagh in view of Larsson further teaches a plurality of ports (Wagh, Fig. 6, element 654 and 652, inherently these connections must have ports).

Regarding 7, Wagh in view of Larsson further teaches the port is an Ethernet port (Wagh, Fig. 6, element 652, LAN utilize ethernet port).

Regarding 8,  Wagh in view of Larsson further teaches the controller is further operable to transmit the data packets on all of the plurality of ports (Wagn, Fig. 6, element 654 and 652, packets can be transmitted through WAN and LAN to remote computers).



Regarding claim 17, Wagh in view of Larsson further teaches: a memory device (Fig. 6, memory 606), wherein the controller is further operable to: divide a data stream from at least one of the processing cores into data packets; assign a sequence number to each the data packets; store a copy of each of the data packets in the memory device; send the data packets to the external device through the communication media access controller (Larsson, [0014]); receive a signal indicating that a data packet has not been successfully received by the external device (Larsson, [0015], “NACK”); and retransmitting the data packet from the memory device (Larsson, [0016]).

Regarding claim 18, Wagn in view of Larsson further teaches that receiving a signal indicating that a data packet has been successfully received by the external device; and erasing the data packet from the memory device ([0015]-[0016]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagh et al (US 2021/0109300) in view of Larsson (US 2007/0297325), further in view of Wang (US 2021/0067457). 

Regarding 6, Wagn in view of Larsson teaches all the limitations except that the controller is further operable to transmit the same packet on at least two of the plurality of ports. Wang teaches the above limitation ([0037], “controller is in a redundant transmission mode, and the second device redundantly sends data by using two paths”). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Wang in the system disclosed by Wagn in view of Larsson for the purpose of further increasing transmission reliability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wagh et al (US 2021/0109300) in view of Wang (US 2021/0067457). 
Regarding 14, Wagn in view of Larsson teaches all the limitations except the controller is further operable to transmit the data stream on the first port and also transmit the data stream on the second port. Wang teaches the above limitation ([0037], “controller is in a redundant transmission mode, and the second device redundantly sends data by using two paths”; also see [0194], last sentence). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Wang in the system disclosed by Wagn for the purpose of further increasing transmission reliability.

Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagh et al (US 2021/0109300) in view of Larsson (US 2007/0297325), further in view of Wang et al (US 2016/0301604), hereinafter as Wang’604. 
Regarding 9, 16 , Wagh in view of Larsson teaches all the limitations except that: determine whether each of a plurality of paths for transmitting data packets meets a predetermined quality of transmission; removing at least one path that fails to meet the predetermined quality of transmission; . 


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMING LIU/Primary Examiner, Art Unit 2411